Citation Nr: 1726013	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  07-22 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Marine Corps from July 1967 to May 1970, with subsequent service in the Kentucky Air National Guard, to include active duty from November 2003 to April 2004.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

This claim was previously before the Board in March 2011, June 2013, October 2013, August 2014, July 2015, and July 2016 when it was remanded for further evidentiary development.  It now returns to the Board for further appellate review.

As was noted in the August 2014, June 2015, and July 2016 remands, the issue of hypertension, to include as secondary to service-connected posttraumatic stress disorder, has been raised by the record in an August 2008 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The directive in the Board's July 2015 remand with respect to service dates was to compile a complete list of all periods of service with active duty training (ACDUTRA) or inactive duty training (INACDUTRA) separately listed.  The Board notes that this directive has not been followed.

The Board notes the Veteran's DD-214 from the United States Marine Corp reflects active duty from July 1967 to May 1970 (2 years, 10 months, and 14 days) and also notes 3 months and 15 days of prior other service.  The Veteran's DD-214s from the Kentucky Air National Guard includes service from April 1987 to April 1990 and August 2002 to January 2006.  Additionally, a DD-214 from the Kentucky Air National Guard reflects active service from November 2003 to April 2004 (5 months, 17 days) with a total prior active service of 5 years, eight months, and twenty days.  From that, total active service period of only 3 years, 3 months, and 31 days can be accounted for from the claims file (2 years, 10 months, 14 days plus 5 months, 17 days), which is not the full period of active service.

On remand, verification of all periods of active duty, ACDUTRA, or INACDUTRA must be documented in the file.

The matter was remanded to obtain a new medical opinion in July 2016 and a new opinion was obtained in February 2017.  The Board finds that the February 2017 VA medical opinion is inadequate.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2016).  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  

The February 2017 VA examiner found that the current worsening of the Veteran's back condition was due to a March 2007 rear ended motor vehicle accident that caused significant low back pain and radiation to Veteran's extremities.  While the accident may have been responsible for the Veteran's current worsening, the Veteran filed his claim for service-connection for a lower back injury in January 2006, which is over a year before the motor vehicle accident occurred.  The Veteran was already experiencing back troubles before his accident - yet the time period before the Veteran's motor vehicle accident does not appear to have been considered or discussed.

Accordingly, the Board finds a remand is warranted for further evidentiary development.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").


Accordingly, the case is REMANDED for the following action:

1.  Compile a complete list of all periods of service with ACDUTRA and INACDUTRA separately listed. Associate all documents obtained with the file.  All efforts to obtain these records, and the responses received, must be documented in the file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile. 

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete VA treatment records dated since July 2016.

3.  Schedule the Veteran for a VA back examination by an appropriate medical professional. The entire file must be reviewed by the examiner and all periods of ACDUTRA and INACDUTRA service must be provided to the examiner.

The examiner is to conduct all indicated tests.  The examiner should respond to the following:

a) Is it clear and unmistakable (obvious, manifest, and undebatable) that a back disability pre-existed at ANY period of active service?  Given the various periods of active service, including periods of ACDUTRA/INACDUTRA, in answering this question is it possible to identify the exact onset of a back disability?  In this respect, the examiner is asked to specifically review and comment upon an April 2014 VA examination report, which noted a diagnosis of lumbago in 2000.

b) Is it clear and unmistakable (obvious, manifest, and undebatable) that a pre-existing back disability WAS NOT aggravated (i.e., permanently worsened) during service or is it clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress during active duty service or during ACDUTRA/INACDUTRA?

c) Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current back disability is related to any injury, disease or event during the Veteran's active service, to include, but not limited to, the Veteran's service in Vietnam and Kyrgyzstan.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements concerning his carrying of heavy equipment in Vietnam and falls on ice during his deployment in Kyrgyzstan, the December 2008 statement from the Veteran's fellow service member, and the Veteran's lay statements concerning the onset and continuity of his symptoms.  The examiner must not rely solely on the lack of in-service or post-service complaints of or treatment for the Veteran's low back injury, in rendering the opinion.

A complete rationale for all opinions expressed should be provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

4. Finally, readjudicate the appeal. If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

